t c memo united_states tax_court estate of natale b giustina deceased laraway michael giustina executor petitioner v commissioner of internal revenue respondent docket no filed date d john thornton and kevin c belew for petitioner kelley a blaine for respondent supplemental memorandum opinion morrison judge this case is before us on remand from the u s court_of_appeals for the ninth circuit hereafter ninth circuit in estate of giustina v this opinion supplements estate of giustina v commissioner tcmemo_2011_141 rev’d and remanded 586_fedappx_417 9th cir commissioner 586_fedappx_417 9th cir rev’g and remanding tcmemo_2011_141 in our first opinion we held that the value of a limited-partner interest was dollar_figure the ninth circuit held that our valuation was flawed because we should not have considered the value of the assets owned by the partnership it remanded the case for us to recalculate the value using the partnership’s value as a going concern the ninth circuit also held that we erred by failing to adequately explain our reason for reducing the partnership-specific risk premium from to to implement the remand from the ninth circuit we perform a series of tasks in this supplemental opinion we adjust our valuation of the limited-partner interest to give no weight to the value of the assets owned by the partnership see discussion part infra we further explain our original reason for reducing the partnership-specific risk premium from to see discussion part a infra we hold that our original reason is not valid because it is inconsistent with the ninth circuit’s opinion see discussion part b infra we adjust our valuation of the limited-partner interest to incorporate a partnership- specific risk premium of we recalculate our valuation of the limited-partner interest as dollar_figure see discussion part infra this is the result of giving the interest we valued was a limited-partner interest in giustina land timber co limited_partnership owned by natale giustina through a revocable_trust at his death for simplicity we refer to this interest as a limited-partner interest no weight to the value of the assets owned by the partnership and using a partnership-specific risk premium of facts background when he died in natale giustina owned a limited-partner interest in a partnership named giustina land timber co limited_partnership the partnership owned big_number acres of timberland and had to employees it earned profits from growing trees cutting them down and selling the logs it had continuously operated this business since its formation in it was agreed for the purpose of this litigation that if the partnership were to sell off its timberlands it would receive almost dollar_figure million if one adds in the value of the nontimberland assets the partnership would receive dollar_figure if it were to sell all of its assets through corporate structures the partnership had two general partners larry giustina and james giustina the partnership had eight limited partners the revocable_trust of natale giustina sylvia giustina daughter of anselmo giustina natale giustina’s brother larry giustina’s full name is laraway michael giustina james giustina son of anselmo giustina natalie giustina newlove daughter of natale giustina irene giustina goldbeck daughter of natale giustina dolores giustina fruiht another relative larry giustina son of natale giustina and the anselmo giustina family_trust the limited partners were members of the same family or trusts for the benefit of members of the family sec_9_3 of the partnership_agreement provided that a limited-partner interest could be transferred only to another limited_partner or to a_trust for the benefit of another limited_partner unless the transfer was approved by the general partners a dissolution provision in the partnership_agreement sec_12 provided that if two-thirds of the limited partners agreed as measured by percentage interest then the partnership would be dissolved its assets sold and the proceeds distributed to the partners our first opinion in this case was tried in we filed our first opinion there we declined to adopt entirely the findings of either the estate’s expert or the irs’s expert with respect to the value of the limited-partner interest the irs’s expert gave a weight to the value of the partnership’s assets we took the view that these asset values were relevant to the value of the limited-partner interest only to the extent of the probability that the partnership would sell its assets the value of the limited-partner interest is the price that would be agreed to by a hypothetical seller and buyer sec_20_2031-1 estate_tax regs we determined that there was only a chance that the partnership would sell its assets after natale giustina’s limited-partner interest was transferred to a hypothetical third party we reasoned that there was a chance that the hypothetical buyer of the limited-partner interest could convince two-thirds of the partners to either vote to dissolve the partnership resulting in the sale of the partnership’s assets and distribution of the proceeds to the partners or replace the two general partners who have the authority to sell the assets and make distributions to achieve the same result we therefore gave a weight to the value of the partnership assets rather than the weight used by the irs’s expert the estate’s expert gave a weight to the cashflows that would be received by the partnership if it were to continue its operations we took the view our first opinion stated in our view the asset method is appropriate to reflect the value of the partnership if its assets are sold estate of giustina v commissioner slip op pincite that the cashflows were relevant to the value of the limited-partner interest only to the extent of the probability that the partnership would continue its operations we determined there was a chance that the partnership would continue its operations therefore we used a weight of rather than the used by the estate’s expert in order to incorporate the cashflows from continued operations into our valuation we had to determine the present_value of the cashflows we did this by adjusting the calculations that the estate’s expert had made of the present_value of the cashflows the estate’s expert assumed that the partnership’s cashflows would increase each year we agreed with this assumption the estate’s expert also assumed that the discount rate for discounting the cashflows to present_value should be this rate is the sum of risk-free rate of return equal to the rate of return on treasury bonds risk premium for timber- industry companies risk premium for small companies and risk premium for the unique risk of the partnership we accepted all of these components of the estate expert’s discount rate with the exception of the risk premium for the unique risk of the partnership we concluded that this risk our first opinion stated in our view the cashflow method is appropriate to reflect the value of the partnership if it is operated as a timber company estate of giustina v commissioner slip op pincite premium should be only half the premium assigned by the estate’s expert because an investor could partially eliminate the risk by owning a diversified portfolio of assets the ninth circuit opinion in we entered a decision consistent with the first opinion and the estate appealed the ninth circuit issued an unpublished opinion reversing the decision and remanding the case the ninth circuit held that we had clearly erred by finding that there was a chance that the partnership would dissolve the ninth circuit held that a buyer who intended to dissolve the partnership would not be allowed to become a limited_partner by the general partners who favored the continued operation of the partnership and the ninth circuit found it implausible that the buyer would seek the removal of the general partners who had just granted the buyer admission to the partnership finally the ninth circuit found it implausible that enough of the other partners would go along with a plan to dissolve the partnership consequently the ninth circuit directed us on remand to recalculate the value of the estate based on the partnership’s value as a going concern estate of giustina v commissioner f app’x pincite the ninth circuit also held that the tax_court clearly erred by failing to adequately explain its basis for cutting in half the estate’s expert’s proffered company-specific risk premium id the ninth circuit found our explanation that an investor could diversify assets insufficient without considering the wealth a potential buyer would need in order to adequately mitigate risk through diversification id pincite the ninth circuit’s opinion ended with the words reversed and remanded for recalculation of valuation id discussion adjusting the respective weights assigned to the cashflow method and the asset method the ninth circuit has directed us to revise our valuation of the limited- partner interest the first revision we make is to change the weight we accorded the value of the partnership’s assets in our first opinion we assigned a weight to this value and a weight to the present_value of the cashflows from the continued operation of the partnership the ninth circuit has instructed us to recalculate the value of the estate based on the partnership’s value as a going concern in our view the going-concern value is the present_value of the cashflows the partnership would receive if it were to continue its operations therefore we implement the ninth circuit’s instruction by changing the weight we accord the present_value of cashflows from to this causes our adjusted valuation of the limited-partner interest to be entirely based on the partnership’s value as a going concern the partnership-specific risk premium a our rationale for reducing the partnership-specific risk premium was that a potential buyer could be a multiowner entity whose owners could diversify the partnership-specific risk of owning the limited-partner interest with respect to the partnership-specific risk premium our first task in implementing the remand is to further explain our reason for making a reduction in the premium assigned by the estate’s expert the ninth circuit held that we erred by failing to consider whether a prospective buyer would need to be wealthy enough to diversify the partnership-specific risk we address this error on remand by providing a further explanation of our reasoning in our first opinion we believed that the hypothetical buyer see sec_20_2031-1 estate_tax regs would be able to diversify some of the partnership-specific risk associated with owning the limited-partner interest our first opinion said the fourth component of reilly’s the estate’s expert’s percent discount rate was a partnership-specific risk premium of percent reilly explained that this risk premium was justified because the partnership’s timberlands were not geographically dispersed all were in oregon he also explained that the partnership’s operations continued risk is not preferred by investors richard a brealey stewart c myers franklin allen principles of corporate finance 8th ed most investors dislike uncertainty they require a premium to bear it however some of the risk associated with an asset the unique risk can be eliminated through diversification if the owner of the asset also owns other assets if the risks of the other assets are not associated with the asset in question and if the other assets are great enough in value continued were nondiversified the partnership’s sole source of revenue was timber harvesting thus it is apparent that a portion of the percent premium reflects the unique risks of the partnership but unique risk does not justify a higher rate of return investors can eliminate such risks by holding a diversified portfolio of assets we conclude that the partnership-specific risk premium should be only dollar_figure percent estate of giustina v commissioner slip op pincite fn ref omitted a footnote in our first opinion stated richard a brealey and stewart c myers explain the risk that potentially can be eliminated by diversification is called unique risk unique risk stems from the fact that many of the perils that surround an individual company are peculiar to that company and perhaps its immediate competitors but there is also some risk that you can’t avoid regardless of how much you diversify this risk is generally known as market risk market risk stems from the fact that there are other economywide perils that threaten all businesses continued in evaluating the potential buyer’s ability to diversify the risks associated with the partnership we assumed that the buyer could be an entity owned by multiple owners examples of such an entity include a publicly-traded timber company a real-estate investment_trust or a hedge fund the unique risk associated with the limited-partner interest would have been diversified because the entity’s owners--wealthy or not--could hold other assets outside the entity for example suppose that a publicly-traded timber company were the buyer of the limited-partner interest suppose that a shareholder of the company owns dollar_figure in stock in the company and dollar_figure of other assets continued brealy sic myers principles of corporate finance 7th ed fn refs omitted see also booth the uncertain case for regulating program trading colum bus l rev because diversification can eliminate the unique risks associated with investing in individual companies the market pays no additional return to those who assume such risks estate of giustina v commissioner slip op pincite n alternatively one could think that the entity not its owners could diversify the risks of holding the limited-partner interest for example suppose that the hypothetical buyer is a publicly-traded timber company such a company could purchase the limited-partner interest while holding other substantial assets these other assets could have returns that are unaffected by the partnership-specific risk thus these other assets could provide diversification of the partnership-specific risk unrelated to timber the shareholder would be unconcerned by the individual risk associated with the purchase of the limited-partner interest by the publicly-traded timber company in which he or she had a dollar_figure stake that risk would be diversified by the shareholder’s dollar_figure stake in other assets on the basis of our assumption that an entity with multiple owners could be the hypothetical buyer of the limited-partner interest we believed that a hypothetical buyer would not require a premium for all the partnership-specific risk associated with owning the interest we also clarify that the only reason we believed that the premium should be halved was that it did not account for the possibility that the hypothetical buyer of the limited-partner interest could diversify the risk b the assumption in our first opinion that the hypothetical buyer of the limited-partner interest could diversify the partnership-specific risk of the limited-partner interest should no longer be made the text in part a above is a more extensive explanation for our halving the partnership-specific risk premium it includes an explanation of how the the estate’s expert opined that a premium was appropriate for the partnership-specific risk of owning the limited-partner interest estate of giustina slip op pincite the theory of asset diversification might suggest that the entire premium should be eliminated the reason we did not completely eliminate the premium is that we believed that in practice as opposed to theory a buyer might still be averse to the partnership-specific risk potential buyer could diversify the partnership-specific risk this explanation partially resolves our duty to implement the remand of the ninth circuit but we have more work to do we should also consider whether our reasoning is still valid after the court_of_appeals opinion the court_of_appeals opinion in discussing the possibility that a hypothetical buyer could force the sale of the partnership’s assets held that the hypothetical buyer must be a buyer to whom a transfer of a limited-partner interest is permitted under sec_9_3 of the partnership_agreement by the same token in evaluating the hypothetical buyer’s ability to diversify risk we should consider only a buyer whose ownership of a limited-partner interest is permitted by sec_9_3 of the partnership_agreement under sec_9_3 of the partnership_agreement a limited-partner interest can be transferred only to another limited_partner or a_trust for the benefit of another limited_partner or a person receiving the approval of the two general partners other than natale giustina there were seven limited partners all seven are individuals and trusts none is an entity with multiple owners such as a publicly-traded corporation a real-estate investment_trust or a hedge fund the record does not support the notion that any of the limited partners or any trust for the benefit of the limited partners has enough assets to diversify the risks of owning an additional limited-partner interest the limited partners appear to be family members or trusts for the benefit of family members who probably have most of their wealth tied up in the family timberland business in the form of their partner interests in the partnership under sec_9_3 of the partnership_agreement a limited-partner interest can be transferred to a person other than a limited_partner or trust for the benefit of a limited_partner only if that person is approved by the two general partners the two general partners are larry giustina and james giustina through corporate structures for years larry giustina and james giustina had run the partnership as an operating business the record suggests that these two men would refuse to permit someone who is not interested in having the partnership continue its business to become a limited_partner thus we believe that they would not permit a multiple-owner investment_entity to become a limited_partner such an entity seeks to increase the returns on its investments brealey myers allen supra pincite most investors like high expected returns if such an entity owned the limited-partner interest it would attempt to have the partnership discontinue its operations and dissolve at dissolution it would get of the value of the partnership’s assets or of dollar_figure million in contrast to the dollar_figure million that would be received by all the partners from dissolving the partnership the value of the cashflows from the partnership’s continued operations would be only dollar_figure million according to the estate’s expert dollar_figure million according to our first opinion or dollar_figure million according to the irs’s expert these values are and respectively of the dollar_figure million that would be realized by dissolving the partnership more generally we find that no buyer that larry giustina and james giustina would permit to become a limited_partner would be able to diversify the partnership-specific risk as a result of our finding above we determine that a hypothetical buyer of the limited-partner interest would be unable to diversify the individual risks associated with the partnership without diversification the buyer would demand the full risk premium assigned to the interest by the estate’s expert in our first opinion we determined that the discount rate should be which corresponds to a direct capitalization rate of we now determine that the discount rate should be which corresponds to a direct capitalization rate of in our first opinion we determined that the present_value of the partnership’s cashflows was dollar_figure increasing the discount rate from to causes this value to decrease to dollar_figure the mechanics of this recalculation are illustrated by the table below valuation of all partnership interests on a marketable basis using the cashflow method estate’s expert’s calculations in exhibit of his report as adjusted by tax_court first opinion as adjusted by tax_court on remand normalized pretax income dollar_figure dollar_figure dollar_figure normalized net_income normalized pretax income reduced by estate’s expert for income_tax total adjustments to estimated cashflows normalized net cashflows projected normalized net cashflows normalized net cashflows increased by long-term growth rate of big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number direct capitalization rate big_number big_number big_number total equity value on a marketable noncontrolling ownership_interest basis estate’s expert’s estimate is rounded conclusion in our first opinion we valued the limited-partner interest at dollar_figure after making the two changes discussed in this supplemental opinion eliminating any weight attributed to the value of the partnership’s assets and applying the partnership-specific risk premium our valuation changes to dollar_figure this change is explained in the table below valuation of the limited-partner interest comparison of approaches methods and adjustments reilly estate’s expert thomson irs’s expert tax_court first opinion tax_court opinion on remand asset-accumulation method cashflow method capitalization-of- distributions method price-of-shares-of- other-companies method asset method dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- --- --- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure discount for lack of marketability or dollar_figure applied to value from cash- flow method only for a weighted discount of dollar_figure discount for lack of control total after discounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the change in valuation of the limited-partner interest will affect the deficiency the parties will be ordered to provide their recomputation of the deficiency under tax_court rule_of practice and procedure to reflect the foregoing decision will be entered under rule
